DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that the “shuttle” feature is pictured in Figure 5, the Examiner contends that the feature is neither readily apparent to one viewing the drawing, nor it is pointed out with an appropriate reference number to inform a skilled artisan attempting to re-create the invention what/where it is in the apparatus.  As such, it is unclear as to what is intended to be claimed by the Applicant.
In response to the Applicants argument that “the j-lay system of Vergouw does not describe a lay tower that is (pivotably) movable between a deployed position and a loading position (suitable for loading a magazine)” the Examiner disagrees and notes that this is not recited in the instant claims.  Specifically the claims merely call for ‘at least part of the tower is moveable between a deployed laying position and a loading position’.  Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to the Applicant’s argument that Vergouw does not disclose that “at least part of the lay tower is movable in use between a deployed, laying position for laying tubular sections, and a loading position for loading a magazine onto the lay tower”, the Examiner disagrees and notes as 
In response to the Applicant’s argument that the Vergouw-Kraus combination does not disclose “at least part of the lay tower is movable in use between a deployed, laying position for laying tubular sections (i.e., the lay tower and the magazine are in a vertical position), and a loading position (i.e., the lay tower and the magazine are in a horizontal position) for loading the magazine onto the lay tower”, the Examiner contends that this is disclosed by Vergouw as noted above and it is additionally noted that relative positions of the tower while in the laying and loading positions (horizontal and vertical respectively) is not recited in the instant claims. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “loading shuttle” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites the limitation "the loading shuttle" in lines 1 and 2. There is insufficient antecedent basis for this limitation in the claim. This claim is further indefinite because it is unclear as to whether it is intended to be dependent upon claim 42 which introduces and properly provides the “loading shuttle” feature or whether it is intended to be dependent upon claim 38 as written. For prosecution on the merits, the Examiner interprets claim 43 to be dependent upon claim 42.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vergouw et al. (US 2007/0189857) in view of Kraus et al. (US 2007/0209838).
Regarding claims 24, 34, 35 and 37, Vergouw discloses an apparatus and method of laying one or more tubular sections using a tubular installation apparatus, the tubular installation apparatus comprising a lay tower [2] mounted to a vessel/support structure [1], the lay tower configured to lower a tubular section along a firing line extending along the lay tower [Paragraph 1], the lay tower comprising an attachment or joining mechanism [5] for attaching or joining or securing a tubular section fed into the firing line to the end of a catenary [7], and wherein at least part of the lay tower is movable in use between a deployed, laying position for laying tubular sections, and a loading position for loading the magazine onto the lay tower [joining mechanism moves to the top during loading and traverses downward to engage a pipe and lower it to the caternary; or this could be interpreted as the shuttle element 20].
Vergouw fails to disclose the use of a magazine and the further details thereof.
Kraus teaches a magazine [1] removably mounted to a lay tower, the magazine being configured to be pre-loaded with a plurality of tubular sections [31/32], and a feed mechanism [20] configured to feed one or more tubular sections from the magazine to the firing line of the lay tower for connection to the end of a catenary [Paragraph 46].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Vergouw by adding the carousel magazine as described by Kraus to increase safety by minimizing the number of lifts required by the shuttle, and promote a faster laying of pipe segments thereby saving time and money.
Specifically regarding the method steps of claims 35 and 37, the Vergouw-Kraus combination, it would have been obvious to one of ordinary skill in the art the device would performed as such.
Regarding claims 25 and 26, Kraus further teaches the magazine comprises a removable carousel having one or more receptacles for receiving the tubular sections, and a plurality of receptacles about its periphery and the feed mechanism is configured to index to one of a plurality of positions to align one of the receptacles with the firing line [Figures 1-14].
Regarding claim 27, Kraus further discloses the feed mechanism comprises a pipe clamp [21, 22] movable between a retrieval position, in which it is configured to extend into the magazine to retrieve a tubular section, a firing line position, in which an axis of the pipe clamp is on or collinear with the firing line, and a retracted position, in which the pipe clamp is positioned away from the firing line.
Regarding claims 28 and 41, Kraus further discloses the magazine is releasably attached to the lay tower by a latch [14; Figure 14] and comprises a retention mechanism for retaining the tubular sections in the magazine. Although the combination is silent as to the latches being hydraulically actuated to lock into place, it would have been obvious to one of ordinary skill in the art that the pin connection of Figure 14 could have been locked in such a manner. Furthermore, it would have been obvious to a skilled artisan to utilize a well-known actuation and locking system for its intended purpose to accomplish this task within the context of the invention.
Regarding claims 29 and 30, Vergouw further discloses at least part of the lay tower is pivotable between the deployed, laying position in which it describes and/or is aligned with the firing line, and the loading position in which it is aligned with a loading shuttle for loading or unloading a magazine [shuttle 20], and further comprising a hydraulic actuator [19] configured to pivot the lay tower between the deployed, laying position and the loading position.
Regarding claims 31, 42 and 43, the combination further teaches transferring a loading shuttle [20, Vergouw] with a pre-loaded magazine [1, Kraus] from a storage location to a loading location prior to mounting the magazine to the lay tower with an at least partially empty magazine from the loading location after unmounting the magazine from the lay tower [obvious to have a store of magazines not in the middle of the working area and remove/replace them as the pipes they carry are consumed].
Regarding claims 32 and 40, Vergouw further discloses the catenary is suspended from a hang-off clamp [11],
Regarding claim 33, Vergouw further discloses the support structure comprises a skid [21] to which the lay tower structure is mounted, and wherein the skid comprises one or more lifting points for connection to a crane [inherent the skid beams would provide a point to enable adequate lifting of the device off the vessel deck with a heavy crane or equivalent].
Regarding claim 36, although the combination doesn’t explicitly disclose moving the lay tower from the loading position to a laying position with the magazine attached, it would have been obvious to one of ordinary skill in the art to do so during instances of rough seas when work must be quickly paused — particularly since the Vergouw/Kraus apparatus is perfectly capable of this.

Allowable Subject Matter
Claims 38 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184.  The examiner can normally be reached on M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619